Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 1 of 326




                    EXHIBIT 7
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 2 of 326




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                     §
                                                §
       Plaintiff                                §
                                                §
v.                                              §          CIVIL NO. 3:20-cv-516 (VAB)
                                                §
VINCENT K. MCMAHON and                          §
ALPHA ENTERTAINMENT LLC                         §
                                                §          July 1, 2021
       Defendants.                              §

  PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS VINCENT K.
 MCMAHON AND ALPHA ENTERTAINMENT LLC’S SECOND SET OF REQUESTS
         FOR ADMISSION DIRECTED TO PLAINTIFF OLIVER LUCK

To:    Defendant Vincent K. McMahon by and through his counsel of record, Jerry McDevitt,
       Curtis B. Krasik, K&L GATES LLP, 210 Sixth Avenue, Pittsburgh, PA 15222, and Jeffrey
       P. Mueller, DAY PITNEY LLP, 242 Trumbull Street, Hartford, CT 06103

       Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Plaintiff Oliver Luck

hereby serves his Objections and Responses to Defendants Vincent K. McMahon and Alpha

Entertainment LLC’s Second Set of Requests for Admission Directed to Plaintiff Oliver Luck.



                                  [Signature page to follow]
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 3 of 326




                                    PLAINTIFF OLIVER LUCK

                                    /s/ Paul J. Dobrowski
                                    Paul J. Dobrowski (phv10563)
                                    Vanessa L. Pierce (phv10561)
                                    Jared A. McHazlett (phv10650)
                                    DOBROWSKI, LARKIN & STAFFORD L.L.P.
                                    4601 Washington Avenue, Suite 300
                                    Houston, Texas 77007
                                    Telephone: (713) 659-2900
                                    Facsimile: (713) 659-2908
                                    Email: pjd@doblaw.com
                                    Email: vpierce@doblaw.com
                                    Email: jmchazlett@doblaw.com

                                    AND

                                    /s/ Andrew M. Zeitlin
                                    Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                    Joette Katz (Fed. Bar No. ct30935)
                                    Sarah E. Gleason (Fed. Bar No. ct30906)
                                    SHIPMAN & GOODWIN LLP
                                    300 Atlantic Street
                                    Stamford, Connecticut 06901
                                    Tel.: (203) 324-8100
                                    Fax: (203) 324-8199
                                    Email: azeitlin@goodwin.com
                                    Email: jkatz@goodwin.com
                                    Email: segleason@goodwin.com

                                    HIS ATTORNEYS




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                         Page 2
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 4 of 326




                                CERTIFICATE OF SERVICE
       I hereby certify that on July 1, 2021, a copy of the foregoing was served by email on the
following counsel of record:
       Jerry McDevitt (pro hack vice)
       Curtis B. Krasik (pro hac vice)
       K&L GATES LLP
       K&L GATES CENTER
       210 Sixth Avenue.
       Pittsburgh, PA 15222
       Tel. (412) 355-8608
       Email: jerry.mcdevitt@klgates.com
       Email: curtis.krasik@klgates.com

       Jeffrey P. Mueller (ct27870)
       DAY PITNEY LLP
       242 Trumbull Street
       Hartford, CT 06103
       Phone (806) 275-0100
       Fax: (860) 275-0343
       Email: jmueller@daypitney.com


                                             /s/ Paul J. Dobrowski




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 3
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 5 of 326




                      PLAINTIFF’S OBJECTIONS TO DEFINITIONS

       Plaintiff objects to the Definition of the term “Emails” because it is misleading, inaccurate,

and lacks foundation. Specifically, the definition improperly limits the term to only “emails that

[Plaintiff] sent from [his] oliver.luck@xfl.com email address that have been produced by

Defendants or [Plaintiff] in the Litigation and shall exclude any emails You sent that are reflected

on Defendants’ Privilege Logs served on January 29, 2020, March 10, 2020 and April 23, 2021.”

Thus, this inaccurate definition of “Emails” mischaracterizes the evidence by attempting to

exclude the emails that are listed on Defendants’ Privilege Logs that Defendants have improperly

withheld.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                         Page 4
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 6 of 326




  PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT VINCENT K.
 MCMAHON AND ALPHA ENTERTAINMENT LLC’S SECOND SET OF REQUESTS
        FOR ADMISSION DIRECTED TO PLAINTIFF OLIVER LUCK


REQUEST NO. 21: Admit that on March 13, 2020 You sent the Emails attached hereto as Exhibit

1 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced


PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                         Page 5
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 7 of 326




Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 22: Admit that on March 13, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 1.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                         Page 6
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 8 of 326




Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                           Page 7
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 9 of 326




       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 23: Admit that on March 13, 2020 You sent and/or received the text messages

attached hereto as Exhibit 2 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                         Page 8
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 10 of 326




to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 24: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 13, 2020 other than those

reflected in Exhibit 2.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                         Page 9
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 11 of 326




proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 10
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 12 of 326




referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 25: Admit that on March 13, 2020 You spent 169 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 3.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 11
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 13 of 326




because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 12
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 14 of 326




REQUEST NO. 26: Admit that on March 14, 2020 You sent the Emails attached hereto as Exhibit

4 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 13
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 15 of 326




Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 27: Admit that on March 14, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 4.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 14
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 16 of 326




2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                         Page 15
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 17 of 326




that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 28: Admit that on March 14, 2020 You sent and/or received the text messages

attached hereto as Exhibit 5 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 16
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 18 of 326




apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 29: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 14, 2020 other than those

reflected in Exhibit 5.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 17
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 19 of 326




has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 18
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 20 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 30: Admit that on March 14, 2020 You spent 57 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 6.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 19
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 21 of 326




necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 31: Admit that on March 15, 2020 You sent the Emails attached hereto as Exhibit

7 from Your Alpha-issued phone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 20
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 22 of 326




RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 21
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 23 of 326




referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 32: Admit that on March 15, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 7.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 22
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 24 of 326




       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                          Page 23
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 25 of 326




the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 33: Admit that on March 15, 2020 You sent and/or received the text messages

attached hereto as Exhibit 8 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 24
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 26 of 326




       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 34: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 15, 2020 other than those

reflected in Exhibit 8.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 25
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 27 of 326




contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 26
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 28 of 326




impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 35: Admit that on March 15, 2020 You spent 52 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 9.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 27
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 29 of 326




Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 36: Admit that on March 16, 2020 You sent the Emails attached hereto as Exhibit

10 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 28
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 30 of 326




Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 29
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 31 of 326




       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 37: Admit that on March 16, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 10.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 30
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 32 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                          Page 31
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 33 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 38: Admit that on March 16, 2020 You sent and/or received the text messages

attached hereto as Exhibit 11 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 32
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 34 of 326




the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 39: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 16, 2020 other than those

reflected in Exhibit 11.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 33
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 35 of 326




other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 34
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 36 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 40: Admit that on March 16, 2020 You spent 136 minutes on Your Alpha- issued

phone as reflected in the phone log attached hereto as Exhibit 12.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 35
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 37 of 326




Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 41: Admit that on March 17, 2020 You sent the Emails attached hereto as Exhibit

13 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 36
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 38 of 326




2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 37
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 39 of 326




that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 42: Admit that on March 17, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 13.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 38
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 40 of 326




during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                          Page 39
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 41 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 43: Admit that on March 17, 2020 You sent and/or received the text messages

attached hereto as Exhibit 14 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 40
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 42 of 326




image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 44: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 17, 2020 other than those

reflected in Exhibit 14.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 41
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 43 of 326




Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 45: Admit that on March 17, 2020 You spent 87 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 15.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 42
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 44 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 43
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 45 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 46: Admit that on March 18, 2020 You sent the Emails attached hereto as Exhibit

16 from Your Alpha-issued phone

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 44
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 46 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 45
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 47 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 47: Admit that on March 18, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 16.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 46
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 48 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                          Page 47
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 49 of 326




REQUEST NO. 48: Admit that on March 18, 2020 You sent and/or received the text messages

attached hereto as Exhibit 17 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 48
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 50 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 49: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 18, 2020 other than those

reflected in Exhibit 17.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 49
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 51 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 50: Admit that on March 18, 2020 You spent 212 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 18.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 50
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 52 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 51
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 53 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 51: Admit that on March 19, 2020 You sent the Emails attached hereto as Exhibit

19 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 52
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 54 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 53
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 55 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 52: Admit that on March 19, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 19.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 54
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 56 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                         Page 55
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 57 of 326




REQUEST NO. 53: Admit that on March 19, 2020 You sent and/or received the text messages

attached hereto as Exhibit 20 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 56
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 58 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 54: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 19, 2020 other than those

reflected in Exhibit 20.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 57
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 59 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 55: Admit that on March 19, 2020 You spent 68 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 21.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 58
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 60 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 59
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 61 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 56: Admit that on March 20, 2020 You sent the Emails attached hereto as Exhibit

22 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 60
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 62 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 61
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 63 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 57: Admit that on March 20, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 22.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 62
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 64 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                          Page 63
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 65 of 326




REQUEST NO. 58: Admit that on March 20, 2020 You sent and/or received the text messages

attached hereto as Exhibit 23 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 64
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 66 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 59: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 20, 2020 other than those

reflected in Exhibit 23.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 65
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 67 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 60: Admit that on March 20, 2020 You spent 11 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 24.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 66
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 68 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 67
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 69 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 61: Admit that on March 21, 2020 You sent the Emails attached hereto as Exhibit

25 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 68
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 70 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 69
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 71 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 62: Admit that on March 21, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 25.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 70
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 72 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                          Page 71
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 73 of 326




REQUEST NO. 63: Admit that on March 21, 2020 You sent and/or received the text messages

attached hereto as Exhibit 26 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 72
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 74 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 64: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 21, 2020 other than those

reflected in Exhibit 26.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 73
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 75 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 65: Admit that on March 21, 2020 You spent 100 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 27.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 74
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 76 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 75
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 77 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 66: Admit that on March 22, 2020 You did not send any Emails from Your

Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 76
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 78 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether Plaintiff sent any emails on the referenced day is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 77
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 79 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 67: Admit that on March 22, 2020 You sent and/or received the text messages

attached hereto as Exhibit 28 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 78
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 80 of 326




the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 68: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 22, 2020 other than those

reflected in Exhibit 28.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 79
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 81 of 326




other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 80
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 82 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 69: Admit that on March 22, 2020 You spent 18 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 29.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 81
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 83 of 326




Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 70: Admit that on March 23, 2020 You sent the Emails attached hereto as Exhibit

30 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 82
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 84 of 326




2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 83
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 85 of 326




that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 71: Admit that on March 23, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 30.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 84
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 86 of 326




during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                          Page 85
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 87 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 72: Admit that on March 23, 2020 You sent and/or received the text messages

attached hereto as Exhibit 31 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 86
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 88 of 326




image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 73: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 23, 2020 other than those

reflected in Exhibit 31.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 87
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 89 of 326




Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 74: Admit that on March 23, 2020 You spent 248 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 32.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 88
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 90 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 89
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 91 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 75: Admit that on March 24, 2020 You sent the Emails attached hereto as Exhibit

33 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 90
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 92 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 91
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 93 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 76: Admit that on March 24, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 33.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 92
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 94 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                          Page 93
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 95 of 326




REQUEST NO. 77: Admit that on March 24, 2020 You sent and/or received the text messages

attached hereto as Exhibit 34 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 94
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 96 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 78: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 24, 2020 other than those

reflected in Exhibit 34.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 95
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 97 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 79: Admit that on March 24, 2020 You spent 100 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 35.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 96
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 98 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 97
      Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 99 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 80: Admit that on March 25, 2020 You sent the Emails attached hereto as Exhibit

36 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 98
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 100 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 99
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 101 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 81: Admit that on March 25, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 36.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 100
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 102 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 101
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 103 of 326




REQUEST NO. 82: Admit that on March 25, 2020 You sent and/or received the text messages

attached hereto as Exhibit 37 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 102
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 104 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 83: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 25, 2020 other than those

reflected in Exhibit 37.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 103
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 105 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 84: Admit that on March 25, 2020 You spent 239 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 38.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 104
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 106 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 105
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 107 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 85: Admit that on March 26, 2020 You sent the Emails attached hereto as Exhibit

39 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 106
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 108 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 107
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 109 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 86: Admit that on March 26, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 39.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 108
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 110 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 109
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 111 of 326




REQUEST NO. 87: Admit that on March 26, 2020 You sent and/or received the text messages

attached hereto as Exhibit 40 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 110
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 112 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 88: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 26, 2020 other than those

reflected in Exhibit 40.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 111
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 113 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 89: Admit that on March 26, 2020 You spent 96 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 41.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 112
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 114 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 113
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 115 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 90: Admit that on March 27, 2020 You sent the Emails attached hereto as Exhibit

42 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 114
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 116 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 115
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 117 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 91: Admit that on March 27, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 42.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 116
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 118 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 117
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 119 of 326




REQUEST NO. 92: Admit that on March 27, 2020 You sent and/or received the text messages

attached hereto as Exhibit 43 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 118
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 120 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 93: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 27, 2020 other than those

reflected in Exhibit 43.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 119
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 121 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 94: Admit that on March 27, 2020 You spent 130 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 44.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 120
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 122 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 121
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 123 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 95: Admit that on March 28, 2020 You sent the Emails attached hereto as Exhibit

45 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 122
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 124 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 123
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 125 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 96: Admit that on March 28, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 45.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 124
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 126 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 125
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 127 of 326




REQUEST NO. 97: Admit that on March 28, 2020 You sent and/or received the text messages

attached hereto as Exhibit 46 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 126
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 128 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 98: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 28, 2020 other than those

reflected in Exhibit 46.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 127
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 129 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 99: Admit that on March 28, 2020 You spent 68 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 47.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 128
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 130 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 129
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 131 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 100: Admit that on March 29, 2020 You sent the Emails attached hereto as

Exhibit 48 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 130
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 132 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 131
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 133 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 101: Admit that on March 29, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 48.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 132
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 134 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 133
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 135 of 326




REQUEST NO. 102: Admit that on March 29, 2020 You sent and/or received the text messages

attached hereto as Exhibit 49 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 134
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 136 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 103: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 29, 2020 other than those

reflected in Exhibit 49.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 135
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 137 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 104: Admit that on March 29, 2020 You spent 57 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 50.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 136
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 138 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 137
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 139 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 105: Admit that on March 30, 2020 You sent the Emails attached hereto as

Exhibit 51 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 138
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 140 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 139
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 141 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 106: Admit that on March 30, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 51.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 140
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 142 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 141
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 143 of 326




REQUEST NO. 107: Admit that on March 30, 2020 You sent and/or received the text messages

attached hereto as Exhibit 52 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 142
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 144 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 108: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 30, 2020 other than those

reflected in Exhibit 52.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 143
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 145 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 109: Admit that on March 30, 2020 You spent 27 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 53.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 144
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 146 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 145
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 147 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 110: Admit that on March 31, 2020 You sent the Emails attached hereto as

Exhibit 54 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 146
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 148 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 147
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 149 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 111: Admit that on March 31, 2020 You did not send any Emails from Your

Alpha-issued phone other than those reflected in Exhibit 54.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 148
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 150 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 149
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 151 of 326




REQUEST NO. 112: Admit that on March 31, 2020 You sent and/or received the text messages

attached hereto as Exhibit 55 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 150
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 152 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 113: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on March 31, 2020 other than those

reflected in Exhibit 55.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 151
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 153 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 114: Admit that on March 31, 2020 You spent 89 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 56.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 152
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 154 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 153
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 155 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 115: Admit that on April 1, 2020 You sent the Emails attached hereto as Exhibit

57 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 154
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 156 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 155
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 157 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 116: Admit that on April 1, 2020 You did not send any Emails from Your Alpha-

issued phone other than those reflected in Exhibit 57.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 156
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 158 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 157
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 159 of 326




REQUEST NO. 117: Admit that on April 1, 2020 You sent and/or received the text messages

attached hereto as Exhibit 58 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 158
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 160 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 118: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on April 1, 2020 other than those reflected

in Exhibit 58.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 159
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 161 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 119: Admit that on April 1, 2020 You spent 306 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 59.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 160
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 162 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 161
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 163 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 120: Admit that on April 2, 2020 You sent the Emails attached hereto as Exhibit

60 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 162
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 164 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 163
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 165 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 121: Admit that on April 2, 2020 You did not send any Emails from Your Alpha-

issued phone other than those reflected in Exhibit 60.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 164
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 166 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 165
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 167 of 326




REQUEST NO. 122: Admit that on April 2, 2020 You sent and/or received the text messages

attached hereto as Exhibit 61 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 166
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 168 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 123: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on April 2, 2020 other than those reflected

in Exhibit 61.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 167
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 169 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 124: Admit that on April 2, 2020 You spent 46 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 62.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 168
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 170 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 169
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 171 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 125: Admit that on April 3, 2020 You sent the Emails attached hereto as Exhibit

63 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 170
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 172 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 171
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 173 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 126: Admit that on April 3, 2020 You did not send any Emails from Your Alpha-

issued phone other than those reflected in Exhibit 63.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 172
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 174 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 173
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 175 of 326




REQUEST NO. 127: Admit that on April 3, 2020 You sent and/or received the text messages

attached hereto as Exhibit 64 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 174
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 176 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 128: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on April 3, 2020 other than those reflected

in Exhibit 64.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 175
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 177 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 129: Admit that on April 3, 2020 You spent 270 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 65.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 176
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 178 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 177
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 179 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 130: Admit that on April 4, 2020 You sent the Emails attached hereto as Exhibit

66 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 178
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 180 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 179
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 181 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 131: Admit that on April 4, 2020 You did not send any Emails from Your Alpha-

issued phone other than those reflected in Exhibit 66.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 180
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 182 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 181
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 183 of 326




REQUEST NO. 132: Admit that on April 4, 2020 You sent and/or received the text messages

attached hereto as Exhibit 67 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 182
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 184 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 133: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on April 4, 2020 other than those reflected

in Exhibit 67.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 183
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 185 of 326




referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 134: Admit that on April 4, 2020 You spent 52 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 68.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 184
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 186 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 185
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 187 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 135: Admit that on April 5, 2020 You sent the Emails attached hereto as Exhibit

69 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 186
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 188 of 326




the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 187
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 189 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 136: Admit that on April 5, 2020 You did not send any Emails from Your Alpha-

issued phone other than those reflected in Exhibit 69.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 188
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 190 of 326




Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 189
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 191 of 326




REQUEST NO. 137: Admit that on April 5, 2020 You sent and/or received the text messages

attached hereto as Exhibit 70 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 190
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 192 of 326




product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 138: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on April 5, 2020 other than those reflected

in Exhibit 70.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 191
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 193 of 326




Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 139: Admit that on April 5, 2020 You spent 40 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 71.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 192
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 194 of 326




       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 193
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 195 of 326




iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 140: Admit that on April 6, 2020 You sent the Emails attached hereto as Exhibit

72 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 194
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 196 of 326




have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 195
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 197 of 326




attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 141: Admit that on April 6, 2020 You did not send any Emails from Your Alpha-

issued phone other than those reflected in Exhibit 72.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 196
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 198 of 326




this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on

the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 142: Admit that on April 6, 2020 You sent and/or received the text messages

attached hereto as Exhibit 73 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 197
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 199 of 326




       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 198
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 200 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 143: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on April 6, 2020 other than those reflected

in Exhibit 73.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 199
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 201 of 326




       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 144: Admit that on April 6, 2020 You spent 230 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 74.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 200
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 202 of 326




the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 201
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 203 of 326




AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 145: Admit that on April 7, 2020 You sent the Emails attached hereto as Exhibit

75 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 202
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 204 of 326




referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 203
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 205 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 146: Admit that on April 7, 2020 You did not send any Emails from Your Alpha-

issued phone other than those reflected in Exhibit 75.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 204
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 206 of 326




the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 147: Admit that on April 7, 2020 You sent and/or received the text messages

attached hereto as Exhibit 76 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 205
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 207 of 326




       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 206
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 208 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 148: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on April 7, 2020 other than those reflected

in Exhibit 76.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 207
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 209 of 326




       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 149: Admit that on April 7, 2020 You spent 87 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 77.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 208
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 210 of 326




the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 209
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 211 of 326




AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 150: Admit that on April 8, 2020 You sent the Emails attached hereto as Exhibit

78 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 210
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 212 of 326




referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 211
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 213 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 151: Admit that on April 8, 2020 You did not send any Emails from Your Alpha-

issued phone other than those reflected in Exhibit 78.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 212
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 214 of 326




the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 152: Admit that on April 8, 2020 You sent and/or received the text messages

attached hereto as Exhibit 79 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 213
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 215 of 326




       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 214
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 216 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 153: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on April 8, 2020 other than those reflected

in Exhibit 79.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 215
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 217 of 326




       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 154: Admit that on April 8, 2020 You spent 221 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 80.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 216
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 218 of 326




the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 217
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 219 of 326




AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 155: Admit that on April 9, 2020 You sent the Emails attached hereto as Exhibit

81 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 218
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 220 of 326




referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails listed on the referenced

Exhibit were sent on the referenced day and because Defendants’ definition of “Email” is limited

to only emails produced in this case, Defendants necessarily have equal or greater access than

Plaintiff to the information requested. As such, the burden of reviewing the emails to determine

whether the Exhibit referenced in the Request contains all of the emails Plaintiff sent on the

referenced day is substantially the same or greater for Plaintiff than Defendants who, from the face

of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 219
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 221 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 156: Admit that on April 9, 2020 You did not send any Emails from Your Alpha-

issued phone other than those reflected in Exhibit 81.

RESPONSE: Plaintiff objects to the definition of “Emails” as stated in Plaintiff’s Objections to

Definitions above, which is incorporated by reference as if fully set forth herein. Plaintiff objects

to the Request as it appears to be made for the sole purpose to harass or burden the Plaintiff.

Defendants have also wrongfully withheld and/or excluded approximately ninety-five (95) emails

that were sent to or from Mr. Luck’s XFL email address from March 13, 2020 through April 9,

2020 on alleged privilege grounds.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Defendants have access to the server where all

emails sent to or from an XFL email address, such as Plaintiff’s, are stored while Plaintiff does not

have access to the server. Defendants have also had sole access to the computer used by Plaintiff

during his employment from March of 2020 through today. Additionally, the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the server, computer, or iPhone where the emails may be

found. Further, Defendants’ definition of “Email” is limited to emails that have been produced in

this case. Because the Request asks Plaintiff to confirm whether emails other than those listed on



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 220
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 222 of 326




the referenced Exhibit were sent on the referenced day and because Defendants’ definition of

“Email” is limited to only emails produced in this case, Defendants necessarily have equal or

greater access than Plaintiff to the information requested. As such, the burden of reviewing the

emails to determine whether the Exhibit referenced in the Request contains all of the emails

Plaintiff sent on the referenced day is substantially the same or greater for Plaintiff than Defendants

who, from the face of the Request, apparently already reviewed the emails subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As Defendants’ definition of “Email” and the Request makes

clear, the information requested can be derived from the emails Defendants produced in this case

that are already in Defendants’ possession. And, as noted above, Plaintiff does not have access to

the server, computer, or iPhone where the emails may be found and Plaintiff does not have to rely

on the Defendants’ review and selective production of emails in this case.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 157: Admit that on April 9, 2020 You sent and/or received the text messages

attached hereto as Exhibit 82 from Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                        Page 221
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 223 of 326




       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone. As such, the burden of reviewing the text messages to determine whether the Exhibit

referenced in the Request contains all of the text messages Plaintiff sent on the referenced day is

substantially the same or greater for Plaintiff than Defendants who, from the face of the Request,

apparently already reviewed the text messages subject to this Request.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. Therefore, Defendants have in their possession the information requested. And, as

noted above, Plaintiff does not have access to the iPhone where the text messages may be found,

Plaintiff has produced the non-privileged text messages for the referenced date from Plaintiff’s

image of the iPhone, and Plaintiff does not have to rely on the Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 222
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 224 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 158: Admit that You did not produce in the Litigation any text messages from

Your Alpha-issued phone that were sent and/or received on April 9, 2020 other than those reflected

in Exhibit 82.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Additionally, the Request asks Plaintiff

to confirm whether he “produced” text messages that were sent or received on the referenced day

other than those listed on the referenced Exhibit. Because the Defendants have access to the iPhone

and because the Request is limited to text messages Plaintiff already produced to Defendants,

Defendants necessarily have equal or greater access than Plaintiff to the information required to

answer the Request. As such, the burden of reviewing the text messages to determine whether the

Exhibit referenced in the Request contains all of the text messages Plaintiff sent or received on the

referenced day that Plaintiff has produced in this case is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the text

messages subject to this Request.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 223
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 225 of 326




       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. Plaintiff has produced the non-privileged text messages for

the date referenced in the Request that were on the Alpha-issued iPhone as of April 18, 2021 to

the Defendants. The Request seeks confirmation that Plaintiff did not produce text messages he

sent or received from the iPhone on the referenced day other than those listed on the referenced

Exhibit. Defendants necessarily have in their possession the information required to answer the

Request as the Request can only be answered from documents that have already been produced by

Plaintiff to the Defendants. And, as noted above, Plaintiff does not have access to the iPhone where

the text messages may be found, Plaintiff has produced the non-privileged text messages for the

referenced date from Plaintiff’s image of the iPhone, and Plaintiff does not have to rely on the

Defendants’ images of the iPhone.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 159: Admit that on April 9, 2020 You spent 51 minutes on Your Alpha-issued

phone as reflected in the phone log attached hereto as Exhibit 83.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 224
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 226 of 326




the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains the duration of every phone call Plaintiff participated

in using the Alpha-issued iPhone on the referenced day is substantially the same or greater for

Plaintiff than Defendants who, from the face of the Request, apparently already reviewed the

AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 225
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 227 of 326




AT&T’s phone records produced in this case to determine the duration of every phone call Plaintiff

participated in using the Alpha-issued iPhone on the referenced day.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 160: Admit that Eric Galko’s phone number was 570-909-7989 during the time

period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 161: Admit that the phone log attached hereto as Exhibit 84 reflects all phone

calls placed to or received from Eric Galko on Your Alpha-issued phone between March 13, 2020

and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 226
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 228 of 326




access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 227
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 229 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 162: Admit that Russ Giglio’s phone number was 917-446-7997 during the time

period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 163: Admit that the phone log attached hereto as Exhibit 85 reflects all phone

calls placed to or received from Russ Giglio on Your Alpha-issued phone between March 13, 2020

and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 228
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 230 of 326




referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 229
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 231 of 326




attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 164: Admit that Chirag Mithani’s phone number was 856-577-3646 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE: Plaintiff is unable to truthfully admit or deny this request as Plaintiff cannot recall

whether Chirag Mithani’s phone number was 856-577-3646 during the time period from March

13, 2020 to April 9, 2020. Plaintiff cannot confirm whether 856-577-3646 was Mr. Mithani’s

phone number between March 13, 2020 to April 9, 2020 because Plaintiff no longer has access to

his Alpha-issued iPhone.

REQUEST NO. 165: Admit that the phone log attached hereto as Exhibit 86 reflects all phone

calls placed to or received from Chirag Mithani on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 230
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 232 of 326




referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records. Furthermore, and as stated in

Plaintiff’s Response to Request No. 164, Plaintiff is unable to truthfully admit or deny whether

Mr. Mithani’s phone number was 856-577-3646 during the time period from March 13, 2020 to

April 9, 2020 and is thus unable to confirm whether any calls between Plaintiff and the 856-577-

3646 number where placed to or received from Mr. Mithani.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 231
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 233 of 326




Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 166: Admit that Jeffrey Pollack’s phone number was 310-775-7565 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 167: Admit that the phone log attached hereto as Exhibit 87 reflects all phone

calls placed to or received from Jeffrey Pollack on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 232
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 234 of 326




to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 233
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 235 of 326




impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 168: Admit that Stephanie Rudnick’s phone number was 917-538-2411 during

the time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 169: Admit that the phone log attached hereto as Exhibit 88 reflects all phone

calls placed to or received from Stephanie Rudnick on Your Alpha-issued phone between March

13, 2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 234
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 236 of 326




pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 235
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 237 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 170: Admit that Sam Schwartzstein’s phone number was 817-919-7887 during

the time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 171: Admit that the phone log attached hereto as Exhibit 89 reflects all phone

calls placed to or received from Sam Schwartzstein on Your Alpha-issued phone between March

13, 2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 236
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 238 of 326




As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 237
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 239 of 326




REQUEST NO. 172: Admit that Remi Taibleson’s phone number was 203-832-9667 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE: Plaintiff is unable to truthfully admit or deny this request as Plaintiff cannot recall

whether Remi Taibleson’s phone number was 203-832-9667 during the time period from March

13, 2020 to April 9, 2020. Plaintiff cannot confirm whether 203-832-9667 was Mr. Taibleson’s

phone number between March 13, 2020 to April 9, 2020 because Plaintiff no longer has access to

his Alpha-issued iPhone.

REQUEST NO. 173: Admit that the phone log attached hereto as Exhibit 90 reflects all phone

calls placed to or received from Remi Taibleson on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 238
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 240 of 326




because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records. Furthermore, and as stated in

Plaintiff’s Response to Request No. 172, Plaintiff is unable to truthfully admit or deny whether

Mr. Taibleson’s phone number was 203-832-9667 during the time period from March 13, 2020 to

April 9, 2020 and is thus unable to confirm whether any calls between Plaintiff and the 203-832-

9667 number where placed to or received from Mr. Taibleson.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 239
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 241 of 326




impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 174: Admit that Cindy Wagner’s phone number was 203-832-3146 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 175: Admit that the phone log attached hereto as Exhibit 91 reflects all phone

calls placed to or received from Cindy Wagner on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 240
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 242 of 326




pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 241
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 243 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 176: Admit that Doug Whaley’s phone number was 412-559-9683 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 177: Admit that the phone log attached hereto as Exhibit 92 reflects all phone

calls placed to or received from Doug Whaley on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 242
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 244 of 326




As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 243
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 245 of 326




REQUEST NO. 178: Admit that Vince McMahon’s phone number was 203-536-2304 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 179: Admit that the phone log attached hereto as Exhibit 93 reflects all phone

calls placed to or received from Vince McMahon on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 244
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 246 of 326




Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 180: Admit that Basil DeVito’s phone number was 203-249-7096 during the

time period from March 13, 2020 to April 9, 2020.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 245
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 247 of 326




RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 181: Admit that the phone log attached hereto as Exhibit 94 reflects all phone

calls placed to or received from Basil DeVito on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 246
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 248 of 326




individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 182: Admit that Marshall Happer’s phone number was 904-536-1223 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X              DENY




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 247
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 249 of 326




REQUEST NO. 183: Admit that the phone log attached hereto as Exhibit 95 reflects all phone

calls placed to or received from Marshall Happer on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 248
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 250 of 326




Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 184: Admit that Jeff Ferguson’s phone number was 408-595-3903 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT         X               DENY

REQUEST NO. 185: Admit that the phone log attached hereto as Exhibit 96 reflects all phone

calls placed to or received from Jeff Ferguson on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 249
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 251 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 250
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 252 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 186: Admit that Scott Harniman’s phone number was 203-667-0445 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 187: Admit that the phone log attached hereto as Exhibit 97 reflects all phone

calls placed to or received from Scott Harniman on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 251
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 253 of 326




       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 252
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 254 of 326




iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 188: Admit that Len Mead’s phone number was 978-793-0787 during the time

period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 189: Admit that the phone log attached hereto as Exhibit 98 reflects all phone

calls placed to or received from Len Mead on Your Alpha-issued phone between March 13, 2020

and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 253
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 255 of 326




the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 254
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 256 of 326




Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 190: Admit that Lars Osterlind’s phone number was 609-760-5885 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 191: Admit that the phone log attached hereto as Exhibit 99 reflects all phone

calls placed to or received from Lars Osterlind on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 255
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 257 of 326




access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 256
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 258 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 192: Admit that Scott Parker’s phone number was 203-832-6576 during the time

period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 193: Admit that the phone log attached hereto as Exhibit 100 reflects all phone

calls placed to or received from Scott Parker on Your Alpha-issued phone between March 13, 2020

and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 257
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 259 of 326




referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 258
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 260 of 326




attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 194: Admit that David Walden’s phone number was 571-528-5923 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 195: Admit that the phone log attached hereto as Exhibit 101 reflects all phone

calls placed to or received from David Walden on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 259
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 261 of 326




because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 260
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 262 of 326




REQUEST NO. 196: Admit that John Wilson’s phone number was 503-484-8892 during the time

period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 197: Admit that the phone log attached hereto as Exhibit 102 reflects all phone

calls placed to or received from John Wilson on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 261
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 263 of 326




Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 198: Admit that Brian Cooper’s phone number was 713-359-0323 during the

time period from March 13, 2020 to April 9, 2020.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 262
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 264 of 326




RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 199: Admit that the phone log attached hereto as Exhibit 103 reflects all phone

calls placed to or received from Brian Cooper on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 263
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 265 of 326




individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 200: Admit that Kurt Hunzeker’s phone number was 314-578-8079 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X              DENY




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 264
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 266 of 326




REQUEST NO. 201: Admit that the phone log attached hereto as Exhibit 104 reflects all phone

calls placed to or received from Kurt Hunzeker on Your Alpha-issued phone between March 13,

2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 265
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 267 of 326




Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 202: Admit that Jim Zorn’s phone number was 703-531-9587 during the time

period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT         X               DENY

REQUEST NO. 203: Admit that the phone log attached hereto as Exhibit 105 reflects all phone

calls placed to or received from Jim Zorn on Your Alpha-issued phone between March 13, 2020

and April 9, 2020.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 266
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 268 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 267
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 269 of 326




make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 204: Admit that Bonnie Bernstein’s phone number was 212-464-8064 during the

time period from March 13, 2020 to April 9, 2020.

RESPONSE:

ADMIT          X                  DENY

REQUEST NO. 205: Admit that the phone log attached hereto as Exhibit 106 reflects all phone

calls placed to or received from Bonnie Bernstein on Your Alpha-issued phone between March

13, 2020 and April 9, 2020.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 268
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 270 of 326




       Plaintiff objects to this Request as being outside the scope of discovery because it is not

proportional to the needs of the case and the Defendants have had ample opportunity to discover

the information on their own. Specifically, the Defendants have an equal or greater ability to obtain

the information requested than Plaintiff does as the Alpha-issued iPhone referred to in the Request

has been in the Defendants’ possession since May of 2020 and Defendants have had access to the

contents of the iPhone since February 5, 2021 (ECF 152). Therefore, Defendants have greater

access to the information required to answer the Request than Plaintiff who does not have access

to the iPhone where the call history or a phone log may be found. Additionally, the Exhibit

referenced in the Request contains information that the Defendants allegedly “extracted from”

phone records that were produced in this case by third-party AT&T Services, Inc. (“AT&T”)

pursuant to a subpoena served on AT&T by Defendants. Plaintiff further objects to the Request

because he does not have the technical ability to verify the accuracy of the AT&T phone records.

As Defendants have possession of the AT&T phone records and the iPhone, Defendants

necessarily have equal or greater access than Plaintiff to the information required to answer the

Request. As such, the burden of reviewing the AT&T phone records to determine whether the

Exhibit referenced in the Request contains all phones calls placed to or received from the

individual referenced in the Request between March 13, 2020 to April 9, 2020 is substantially the

same or greater for Plaintiff than Defendants who, from the face of the Request and the referenced

Exhibit, apparently already reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 269
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 271 of 326




iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls placed to or received from the individual referenced in the

Request between March 13, 2020 and April 9, 2020.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 206: Admit that the phone log attached hereto as Exhibit 107 is an accurate

reflection of all phone calls on March 13, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 270
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 272 of 326




       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 271
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 273 of 326




iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 207: Admit that the phone logs produced at Alpha_Luck_00025720 and

Alpha_Luck_00025722 accurately reflect that, on March 14, 2020, You did not place or receive

any phone calls on Your Alpha-issued phone to or from any XFL personnel.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 272
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 274 of 326




       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the bates labeled documents referenced in the Request were produced in this

case by third-party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by

Defendants. Plaintiff further objects to the Request because he does not have the technical ability

to verify the accuracy of the AT&T phone records. As Defendants have possession of the AT&T

phone records and the iPhone, Defendants necessarily have equal or greater access than Plaintiff

to the information required to answer the Request. As such, the burden of reviewing the AT&T

phone records to determine whether Plaintiff placed or received any phone calls on his Alpha-

issued phone to or from any “XFL personnel” on the referenced date is substantially the same or

greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the bates labeled document referenced in

the Request make clear, the information requested can be derived from the phone records AT&T

already produced to Defendants in this case. And, as noted above, Plaintiff does not have access

to the iPhone where the call history or phone logs may be found and Plaintiff does not have to rely



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 273
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 275 of 326




on the Defendants’ review of third-party documents nor the accuracy of AT&T’s phone records

produced in this case to determine whether Plaintiff placed or received any phone calls on his

Alpha-issued phone to or from any “XFL personnel” on the referenced date.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 208: Admit that the phone logs produced at Alpha_Luck_00025720 and

Alpha_Luck_00025722 accurately reflect that, on March 15, 2020, You did not place or receive

any phone calls on Your Alpha-issued phone to or from any XFL personnel.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 274
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 276 of 326




opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the bates labeled documents referenced in the Request were produced in this

case by third-party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by

Defendants. Plaintiff further objects to the Request because he does not have the technical ability

to verify the accuracy of the AT&T phone records. As Defendants have possession of the AT&T

phone records and the iPhone, Defendants necessarily have equal or greater access than Plaintiff

to the information required to answer the Request. As such, the burden of reviewing the AT&T

phone records to determine whether Plaintiff placed or received any phone calls on his Alpha-

issued phone to or from any “XFL personnel” on the referenced date is substantially the same or

greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the bates labeled document referenced in

the Request make clear, the information requested can be derived from the phone records AT&T

already produced to Defendants in this case. And, as noted above, Plaintiff does not have access

to the iPhone where the call history or phone logs may be found and Plaintiff does not have to rely

on the Defendants’ review of third-party documents nor the accuracy of AT&T’s phone records

produced in this case to determine whether Plaintiff placed or received any phone calls on his



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 275
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 277 of 326




Alpha-issued phone to or from any “XFL personnel” on the referenced date.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 209: Admit that the phone log attached hereto as Exhibit 108 is an accurate

reflection of all phone calls on March 16, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 276
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 278 of 326




referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 277
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 279 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 210: Admit that the phone log attached hereto as Exhibit 109 is an accurate

reflection of all phone calls on March 17, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 278
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 280 of 326




Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 279
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 281 of 326




       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 211: Admit that the phone logs produced at Alpha_Luck_00025720 and

Alpha_Luck_00025722 accurately reflect that, on March 18, 2020, You did not place or receive

any phone calls on Your Alpha-issued phone to or from any XFL personnel.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 280
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 282 of 326




Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the bates labeled documents referenced in the Request were produced in this

case by third-party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by

Defendants. Plaintiff further objects to the Request because he does not have the technical ability

to verify the accuracy of the AT&T phone records. As Defendants have possession of the AT&T

phone records and the iPhone, Defendants necessarily have equal or greater access than Plaintiff

to the information required to answer the Request. As such, the burden of reviewing the AT&T

phone records to determine whether Plaintiff placed or received any phone calls on his Alpha-

issued phone to or from any “XFL personnel” on the referenced date is substantially the same or

greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the bates labeled document referenced in

the Request make clear, the information requested can be derived from the phone records AT&T

already produced to Defendants in this case. And, as noted above, Plaintiff does not have access

to the iPhone where the call history or phone logs may be found and Plaintiff does not have to rely

on the Defendants’ review of third-party documents nor the accuracy of AT&T’s phone records

produced in this case to determine whether Plaintiff placed or received any phone calls on his

Alpha-issued phone to or from any “XFL personnel” on the referenced date.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 281
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 283 of 326




impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 212: Admit that the phone log attached hereto as Exhibit 110 is an accurate

reflection of all phone calls on March 19, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 282
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 284 of 326




Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 283
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 285 of 326




attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 213: Admit that the phone log attached hereto as Exhibit 111 is an accurate

reflection of all phone calls on March 20, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 284
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 286 of 326




found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 285
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 287 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 214: Admit that the phone log attached hereto as Exhibit 112 is an accurate

reflection of all phone calls on March 21, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 286
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 288 of 326




Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 287
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 289 of 326




       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 215: Admit that the phone logs produced at Alpha_Luck_00025720 and

Alpha_Luck_00025722 accurately reflect that, on March 22, 2020, You did not place or receive

any phone calls on Your Alpha-issued phone to or from any XFL personnel.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the bates labeled documents referenced in the Request were produced in this



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 288
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 290 of 326




case by third-party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by

Defendants. Plaintiff further objects to the Request because he does not have the technical ability

to verify the accuracy of the AT&T phone records. As Defendants have possession of the AT&T

phone records and the iPhone, Defendants necessarily have equal or greater access than Plaintiff

to the information required to answer the Request. As such, the burden of reviewing the AT&T

phone records to determine whether Plaintiff placed or received any phone calls on his Alpha-

issued phone to or from any “XFL personnel” on the referenced date is substantially the same or

greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the bates labeled document referenced in

the Request make clear, the information requested can be derived from the phone records AT&T

already produced to Defendants in this case. And, as noted above, Plaintiff does not have access

to the iPhone where the call history or phone logs may be found and Plaintiff does not have to rely

on the Defendants’ review of third-party documents nor the accuracy of AT&T’s phone records

produced in this case to determine whether Plaintiff placed or received any phone calls on his

Alpha-issued phone to or from any “XFL personnel” on the referenced date.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 289
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 291 of 326




REQUEST NO. 216: Admit that the phone log attached hereto as Exhibit 113 is an accurate

reflection of all phone calls on March 23, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 290
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 292 of 326




Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 291
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 293 of 326




REQUEST NO. 217: Admit that the phone log attached hereto as Exhibit 114 is an accurate

reflection of all phone calls on March 24, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 292
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 294 of 326




Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 293
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 295 of 326




REQUEST NO. 218: Admit that the phone log attached hereto as Exhibit 115 is an accurate

reflection of all phone calls on March 25, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 294
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 296 of 326




Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 295
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 297 of 326




REQUEST NO. 219: Admit that the phone log attached hereto as Exhibit 116 is an accurate

reflection of all phone calls on March 26, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 296
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 298 of 326




Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 297
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 299 of 326




REQUEST NO. 220: Admit that the phone log attached hereto as Exhibit 117 is an accurate

reflection of all phone calls on March 27, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 298
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 300 of 326




Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 299
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 301 of 326




REQUEST NO. 221: Admit that the phone logs produced at Alpha_Luck_00025720 and

Alpha_Luck_00025722 accurately reflect that, on March 28, 2020, You did not place or receive

any phone calls on Your Alpha-issued phone to or from any XFL personnel.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the bates labeled documents referenced in the Request were produced in this

case by third-party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by

Defendants. Plaintiff further objects to the Request because he does not have the technical ability



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 300
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 302 of 326




to verify the accuracy of the AT&T phone records. As Defendants have possession of the AT&T

phone records and the iPhone, Defendants necessarily have equal or greater access than Plaintiff

to the information required to answer the Request. As such, the burden of reviewing the AT&T

phone records to determine whether Plaintiff placed or received any phone calls on his Alpha-

issued phone to or from any “XFL personnel” on the referenced date is substantially the same or

greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the bates labeled document referenced in

the Request make clear, the information requested can be derived from the phone records AT&T

already produced to Defendants in this case. And, as noted above, Plaintiff does not have access

to the iPhone where the call history or phone logs may be found and Plaintiff does not have to rely

on the Defendants’ review of third-party documents nor the accuracy of AT&T’s phone records

produced in this case to determine whether Plaintiff placed or received any phone calls on his

Alpha-issued phone to or from any “XFL personnel” on the referenced date.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 222: Admit that the phone log attached hereto as Exhibit 118 is an accurate

reflection of all phone calls on March 29, 2020 that You placed to or received from XFL personnel



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 301
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 303 of 326




on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 302
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 304 of 326




and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 223: Admit that the phone logs produced at Alpha_Luck_00025720 and

Alpha_Luck_00025722 accurately reflect that, on March 30, 2020, You did not place or receive

any phone calls on Your Alpha-issued phone to or from any XFL personnel.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 303
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 305 of 326




RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the bates labeled documents referenced in the Request were produced in this

case by third-party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by

Defendants. Plaintiff further objects to the Request because he does not have the technical ability

to verify the accuracy of the AT&T phone records. As Defendants have possession of the AT&T

phone records and the iPhone, Defendants necessarily have equal or greater access than Plaintiff

to the information required to answer the Request. As such, the burden of reviewing the AT&T



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 304
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 306 of 326




phone records to determine whether Plaintiff placed or received any phone calls on his Alpha-

issued phone to or from any “XFL personnel” on the referenced date is substantially the same or

greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the bates labeled document referenced in

the Request make clear, the information requested can be derived from the phone records AT&T

already produced to Defendants in this case. And, as noted above, Plaintiff does not have access

to the iPhone where the call history or phone logs may be found and Plaintiff does not have to rely

on the Defendants’ review of third-party documents nor the accuracy of AT&T’s phone records

produced in this case to determine whether Plaintiff placed or received any phone calls on his

Alpha-issued phone to or from any “XFL personnel” on the referenced date.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 224: Admit that the phone log attached hereto as Exhibit 119 is an accurate

reflection of all phone calls on March 31, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 305
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 307 of 326




       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 306
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 308 of 326




Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 225: Admit that the phone log attached hereto as Exhibit 120 is an accurate

reflection of all phone calls on April 1, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 307
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 309 of 326




       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 308
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 310 of 326




Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 226: Admit that the phone log attached hereto as Exhibit 121 is an accurate

reflection of all phone calls on April 2, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 309
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 311 of 326




       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 310
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 312 of 326




Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 227: Admit that the phone log attached hereto as Exhibit 122 is an accurate

reflection of all phone calls on April 3, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 311
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 313 of 326




       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 312
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 314 of 326




Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 228: Admit that the phone logs produced at Alpha_Luck_00025720 and

Alpha_Luck_00025722 accurately reflect that, on April 4, 2020, You did not place or receive any

phone calls on Your Alpha-issued phone to or from any XFL personnel.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 313
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 315 of 326




       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the bates labeled documents referenced in the Request were produced in this

case by third-party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by

Defendants. Plaintiff further objects to the Request because he does not have the technical ability

to verify the accuracy of the AT&T phone records. As Defendants have possession of the AT&T

phone records and the iPhone, Defendants necessarily have equal or greater access than Plaintiff

to the information required to answer the Request. As such, the burden of reviewing the AT&T

phone records to determine whether Plaintiff placed or received any phone calls on his Alpha-

issued phone to or from any “XFL personnel” on the referenced date is substantially the same or



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 314
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 316 of 326




greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the bates labeled document referenced in

the Request make clear, the information requested can be derived from the phone records AT&T

already produced to Defendants in this case. And, as noted above, Plaintiff does not have access

to the iPhone where the call history or phone logs may be found and Plaintiff does not have to rely

on the Defendants’ review of third-party documents nor the accuracy of AT&T’s phone records

produced in this case to determine whether Plaintiff placed or received any phone calls on his

Alpha-issued phone to or from any “XFL personnel” on the referenced date.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 229: Admit that the phone logs produced at Alpha_Luck_00025720 and

Alpha_Luck_00025722 accurately reflect that, on April 5, 2020, You did not place or receive any

phone calls on Your Alpha-issued phone to or from any XFL personnel.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 315
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 317 of 326




term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the bates labeled documents referenced in the Request were produced in this

case by third-party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by

Defendants. Plaintiff further objects to the Request because he does not have the technical ability

to verify the accuracy of the AT&T phone records. As Defendants have possession of the AT&T

phone records and the iPhone, Defendants necessarily have equal or greater access than Plaintiff

to the information required to answer the Request. As such, the burden of reviewing the AT&T

phone records to determine whether Plaintiff placed or received any phone calls on his Alpha-

issued phone to or from any “XFL personnel” on the referenced date is substantially the same or

greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the AT&T phone records.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 316
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 318 of 326




       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the bates labeled document referenced in

the Request make clear, the information requested can be derived from the phone records AT&T

already produced to Defendants in this case. And, as noted above, Plaintiff does not have access

to the iPhone where the call history or phone logs may be found and Plaintiff does not have to rely

on the Defendants’ review of third-party documents nor the accuracy of AT&T’s phone records

produced in this case to determine whether Plaintiff placed or received any phone calls on his

Alpha-issued phone to or from any “XFL personnel” on the referenced date.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 230: Admit that the phone log attached hereto as Exhibit 123 is an accurate

reflection of all phone calls on April 6, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 317
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 319 of 326




attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 318
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 320 of 326




       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 231: Admit that the phone logs produced at Alpha_Luck_00025720 and

Alpha_Luck_00025722 accurately reflect that, on April 7, 2020, You did not place or receive any

phone calls on Your Alpha-issued phone to or from any XFL personnel.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 319
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 321 of 326




attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the bates labeled documents referenced in the Request were produced in this

case by third-party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by

Defendants. Plaintiff further objects to the Request because he does not have the technical ability

to verify the accuracy of the AT&T phone records. As Defendants have possession of the AT&T

phone records and the iPhone, Defendants necessarily have equal or greater access than Plaintiff

to the information required to answer the Request. As such, the burden of reviewing the AT&T

phone records to determine whether Plaintiff placed or received any phone calls on his Alpha-

issued phone to or from any “XFL personnel” on the referenced date is substantially the same or

greater for Plaintiff than Defendants who, from the face of the Request, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the bates labeled document referenced in



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 320
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 322 of 326




the Request make clear, the information requested can be derived from the phone records AT&T

already produced to Defendants in this case. And, as noted above, Plaintiff does not have access

to the iPhone where the call history or phone logs may be found and Plaintiff does not have to rely

on the Defendants’ review of third-party documents nor the accuracy of AT&T’s phone records

produced in this case to determine whether Plaintiff placed or received any phone calls on his

Alpha-issued phone to or from any “XFL personnel” on the referenced date.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 232: Admit that the phone log attached hereto as Exhibit 124 is an accurate

reflection of all phone calls on April 8, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                      Page 321
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 323 of 326




in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.

       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 322
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 324 of 326




produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the

iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.

REQUEST NO. 233: Admit that the phone log attached hereto as Exhibit 125 is an accurate

reflection of all phone calls on April 9, 2020 that You placed to or received from XFL personnel

on Your Alpha-issued phone.

RESPONSE: Plaintiff objects to the Request as it appears to be made for the sole purpose to

harass or burden the Plaintiff.

       Plaintiff objects to this Request as the term “XFL personnel” is not defined and thus the

Request is vague and ambiguous as to which individuals are XFL personnel. To the extent that the

term “XFL personnel” is intended by Alpha to mean individuals who were employed by Alpha

Entertainment, LLC, Plaintiff objects to that definition as it mischaracterizes the evidence by

attempting to exclude phone calls in which Plaintiff may have had conversations that were

beneficial to the XFL with individuals who were not employed by Alpha in connection with and

in the course of Mr. Luck's duties to Alpha and as permitted by Section 3 of the CNNA.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 323
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 325 of 326




       Plaintiff additionally objects to this Request as being outside the scope of discovery

because it is not proportional to the needs of the case and the Defendants have had ample

opportunity to discover the information on their own. Specifically, the Defendants have an equal

or greater ability to obtain the information requested than Plaintiff does as the Alpha-issued iPhone

referred to in the Request has been in the Defendants’ possession since May of 2020 and

Defendants have had access to the contents of the iPhone since February 5, 2021 (ECF 152).

Therefore, Defendants have greater access to the information required to answer the Request than

Plaintiff who does not have access to the iPhone where the call history or a phone log may be

found. Additionally, the Exhibit referenced in the Request contains information that the

Defendants allegedly “extracted from” phone records that were produced in this case by third-

party AT&T Services, Inc. (“AT&T”) pursuant to a subpoena served on AT&T by Defendants.

Plaintiff further objects to the Request because he does not have the technical ability to verify the

accuracy of the AT&T phone records. As Defendants have possession of the AT&T phone records

and the iPhone, Defendants necessarily have equal or greater access than Plaintiff to the

information required to answer the Request. As such, the burden of reviewing the AT&T phone

records to determine whether the Exhibit referenced in the Request contains all phones calls that

Plaintiff placed or received on the referenced date is substantially the same or greater for Plaintiff

than Defendants who, from the face of the Request and the referenced Exhibit, apparently already

reviewed the AT&T phone records.

       Plaintiff further objects to the Request as it is cumulative or duplicative of other discovery

that has been completed in this case. As the Request and the Exhibit referenced in the Request

make clear, the information requested can be derived from the phone records AT&T already

produced to Defendants in this case. And, as noted above, Plaintiff does not have access to the



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 324
     Case 3:20-cv-00516-VAB Document 241-8 Filed 07/14/21 Page 326 of 326




iPhone where the call history or phone logs may be found and Plaintiff does not have to rely on

the Defendants’ extrapolation of information from third-party documents nor the accuracy of

AT&T’s phone records produced in this case to determine whether the Exhibit referenced in the

Request contains all phones calls Plaintiff placed or received on the date referenced in the Request.

       Plaintiff additionally objects to this Request because it invades Plaintiff’s attorneys’ work

product. Specifically, Defendants seek to compel the disclosure of Plaintiff’s attorneys’ mental

impressions of the purported compilation of documents prepared by Defendants and their

attorneys.

       Based on the foregoing, Plaintiff lacks sufficient information or knowledge to admit or

deny the Request and, therefore, the Request must be denied.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS
MCMAHON & ALPHA’S SECOND SET OF REQUESTS FOR ADMISSION                                       Page 325
